Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 12, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158220
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 158220
                                                                    COA: 343906
                                                                    Genesee CC: 17-041395-FH
  STEDMANN DEONTRELLE SKINNER,
          Defendant-Appellant.

  _________________________________________/

         By order of March 27, 2019, the prosecuting attorney was directed to answer the
  application for leave to appeal the June 29, 2018 order of the Court of Appeals. On order
  of the Court, the answer having been received, the application for leave to appeal is again
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted, and
  DIRECT that court to decide the case on an expedited basis.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 12, 2019
           s0605
                                                                               Clerk